 

Exhibit 10.1

 

INTRA GROUP SERVICES AGREEMENT

 

This AGREEMENT is entered into on this 25 day of July 2018 between:

 

Majesco Limited, a company registered and operating under the laws of India
having its registered office at MNDC, MBP-P-136, Mahape, Navi Mumbai 400710,
India, hereinafter called as “the PROVIDER”;

 

AND

 

Majesco Software and Solutions India Private Limited, a company registered and
operating under the laws of India having its registered office at 805, President
House, Near Ambawadi Circle, Ahmedabad, Gujarat 380009, India hereinafter called
as “the RECIPIENT”.

 

Jointly referred to as “the parties” or “parties”.

 

WITNESSETH

 

WHEREAS, the Provider is engaged in providing customized enterprise wide
software products and services to customers in Insurance industry in India. It
offers post implementation maintenance services and product installations.

 

WHEREAS, the Recipient is engaged in providing offshore software development and
related Information Technology services.

 

WHEREAS, the PROVIDER and the RECIPIENT are part of the Majesco GROUP;

 

WHEREAS, the PROVIDER employs personnel with experience in the areas of Sales
and Marketing for the purpose of its business operations;

 

WHEREAS, in order to leverage the efforts, economies of scale, to carry on its
business more efficiently and for its own commercial benefit, the RECIPIENT
desires to avail itself of the Sales and Marketing SERVICES of the personnel,
employed by the PROVIDER;

 

WHEREAS, the PROVIDER is willing to provide SERVICES to the RECIPIENT upon the
terms and conditions hereinafter set forth.

 



1 

 

 

NOW, THEREFORE, IT HAS BEEN HEREBY AGREED AS FOLLOWS:

 

I.NATURE OF SERVICES

 

The PROVIDER hereby agrees to provide RECIPIENT with the SERVICES as set forth
below.

 

a)Assistance in sales and marketing in the Asia Pacific region (hereinafter
referred to as “APAC”);

 

b)The Marketing team shall undertake business commercial initiatives like
vetting of contracts, communication with customers, assisting in cost reduction
initiatives, collections from customers and other administrative activities in
the APAC region.

 

The parties agree that upon the terms and subject to the conditions contained
herein, additional SERVICES which are not currently contemplated under this
AGREEMENT may be added as a separate Appendix from time-to-time.

 

The PROVIDER and its employees will perform the SERVICES with due care and in a
manner consistent with the AGREEMENT.

 

II.SERVICE FEE

 

a.In consideration for the PROVIDER’S services, the RECIPIENT shall pay the
total costs incurred by the PROVIDER for providing the SERVICES as defined under
this AGREEMENT, plus a 10% mark-up, unless otherwise agreed between the parties.

 

b.The total costs for the purpose of this AGREEMENT shall mean,

 

i.All operating costs (direct and indirect costs) incurred in the normal course
for provision of the SERVICES shall be allocated to the RECIPIENT on the basis
of gross Revenue.

 

-Direct cost incurred by the provider (e.g. Salary, actual amount of insurance
premium, bonuses, travel and related expenses) attributable to employees
directly engaged in providing services to recipient.

 

-Indirect cost incurred by the provider in providing services to recipient
(indirect costs may be apportioned on the basis of revenue, headcount, operating
assets, or other reasonable allocation method in line with sound accounting
practices).

 

2 

 

 

c.The total costs shall be determined based on the books of accounts maintained
by the PROVIDER and mark-up would be subject to periodic review of business and
commercial consideration.

 

d.The PROVIDER shall maintain records and reasonable details as to the nature of
services agreed between the parties. At the request of the RECIPIENT, the
PROVIDER shall provide reasonable documentation of the costs taken into account
in calculating SERVICE FEES charged to the RECIPIENT.

 

e.The PROVIDER shall raise monthly invoices to the RECIPIENT under this
AGREEMENT.

 

f.The RECIPIENT will pay the amount along with appropriate indirect taxes within
60 days of the date of issue of an invoice received from the PROVIDER.

 

III.LIABILITY

 

The PROVIDER agrees to use its best efforts to render services, and shall
endeavour to provide information and data, of the highest calibre. However, the
RECIPIENT agrees that the PROVIDER shall have no liability to the RECPIENT, its
creditors, successors or assigns, arising out of the SERVICES, information,
knowledge or data which the PROVIDER performs or communicates to the RECIPIENT
hereunder, or arising out of the manner in which the RECIPIENT may use such
SERVICES, information, knowledge or data.

 

IV.TERM OF AGREEMENT

 

This AGREEMENT shall have effect from 01 day of April 2018 and shall remain in
effect until terminated mutually by the parties hereto.

 

V.TERMINATION

 

Either party to this AGREEMENT may terminate this AGREEMENT, at any time upon
Sixty (60) days prior written notice to the other party hereto.

 

In the event of the dissolution, liquidation, bankruptcy or insolvency of the
RECIPIENT / PROVIDER, or in the event that its business or assets or any portion
thereof are seized, confiscated or expropriated by judicial or administrative
process of otherwise or in the event of any involuntary or compulsory change in
the ownership or administrative control of the RECIPIENT / PROVIDER, then this
AGREEMENT shall terminate forthwith on the happening of such event.

 

3 

 

 

Upon termination of the AGREEMENT, the PROVIDER shall render an account of all
unpaid SERVICES to the RECIPIENT and the RECEIPIENT shall settle such account
within 30 days of receipt of this invoice.

 

This AGREEMENT shall terminate with respect to any party hereto that breaches
its obligations or fails to perform any obligations herein, if such breach or
failure remains uncured for thirty (30) days after such party receives written
notice of the other party. 

VI.FORCE MAJEURE

 

No party shall be deemed to be in breach of this AGREEMENT by reason of any
delay in performing, or any failure to perform any of their respective
obligations in relation to this AGREEMENT, if the delay or failure was due to a
Force Majeure Event.

 

If either party suffers delay in the execution of its contractual obligations
due to the occurrence of a Force Majeure Event, it shall promptly give the other
party notice of the cause of the delay and the expected duration thereof. The
parties shall use their best efforts to avoid or minimize the effects upon their
obligations assumed hereunder of such Force Majeure Event and shall perform
their contractual obligations as promptly as reasonably practicable after
removal of the Force Majeure Event and its effects without prejudice to the
right of the parties to terminate under the conditions set above under
termination clause.

 

    VII.   ENTIRE AGREEMENT

 

This AGREEMENT constitutes the entire AGREEMENT between the parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and communications (if any), whether written or oral, between the parties with
respect to the subject matter hereof.

 

Both the parties will continuously review this AGREEMENT as to the
reasonableness of its terms. If at any time the parties discover that this
AGREEMENT does not provide for a fair balance between the interests of the
parties, either of the parties to this AGREEMENT shall then agree upon such
amendments as are required to reflect the change of circumstances.

 

4 

 

 

Any amendment to the AGREEMENT must be made in writing in order to become
effective, unless a stricter form is legally required. This shall also apply to
any amendment, supplement or cancellation of any clause of the AGREEMENT.

 

VIII.TAXES AND COMPLIANCE WITH OTHER LAWS

 

Each party shall undertake the necessary compliances related to withholding tax
if applicable and required under the provisions of Indian Income-tax Act, 1961,
as applicable.

 

Each party shall be liable for and shall pay and discharge any taxes, duties or
any other levies of any kind whatsoever in connection with the execution and
performance of this Intra Group Service Agreement in accordance with the
applicable laws and regulations in India.

 

The respective parties shall at all times and at its own expense undertake the
necessary compliances related to:

 

a.Comply with all applicable laws, rules, regulations and order relating to
performance of this AGREEMENT;

 

b.Pay all fees and other charges as required by such laws, rules, regulations
and orders;

 

c.Maintain in full force and effect all licences, permits, authorisation and
registration from all applicable government department to perform its obligation
hereunder.

 

IX.ASSIGNMENT

 

The PROVIDER shall be entitled to assign the AGREEMENT or delegate the
performance of its obligations hereunder without the express written consent of
the RECIPIENT, although any assignment will be communicated to the RECIPIENT in
writing.

 

No assignment by the RECIPIENT shall be permitted except with the written
agreement of the PROVIDER.

 

X.APPLICABLE LAW

 

The validity, performance and construction of the AGREEMENT shall be governed
and interpreted in accordance with the laws of India.

 

5 

 

 

XI.WAIVER

 

Except as otherwise provided in this AGREEMENT, any failure of any of the
parties hereto to comply with any obligation, covenant, AGREEMENT or condition
herein may be waived by the party entitled to the benefits thereof only by a
written instrument signed by the party granting such waiver. Such waiver or
failure to insist upon strict compliance with obligation, covenant, AGREEMENT or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

XII.NO AGENCY OR PARTNERSHIP

 

Nothing in this agreement shall be deemed to constitute a partnership / joint
venture between the parties to this AGREEMENT. The relationship which subsists
between the parties is that which arises under an Intra Group Service agreement.

 

IN WITNESS WHEREOF the parties have caused this AGREEMENT to be executed by
their duly recognised officers as of the date above stated.

 

Signed on behalf of the Majesco Limited

 

/s/ Radhakrishnan Sundar   Name: Radhakrishnan Sundar   Capacity: Executive
Director  

 

AND

 

Signed on behalf of the Majesco Software and Solutions India Private Limited

 

/s/ Farid Kazani   Name: Farid Kazani   Capacity: Director  

 





6 

